Acknowledgment
The amendment filed on 15 March, 2021, responding to the Office Action mailed on 5 February, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1, 3-7, 9-10 and 12-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-7, 9-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose the device of claim 1 wherein the groove completely runs through the n-type semiconductor layer and a portion of the barrier layer.
Regarding claim 10, the prior art does not disclose the method of claim 10 comprising a groove extending towards the barrier layer and running through the n-type semiconductor layer completely and a portion of the barrier layer.
Regarding claim 21, the prior art does not disclose the device of claim 21, wherein both the first semiconductor layer and the second semiconductor layer are made of the same material as the n-type semiconductor layer.
Claims 3-7, 9 and 12-20 depend directly or indirectly on claims 1 or 10 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E. Schoenholtz/Primary Examiner, Art Unit 2893